DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed December 23, 2020 have been fully considered, and they are persuasive.
Claims 1, 3-6, 8, 9, 11, 13-16, and 18 were amended. Claim 20 was canceled.

Re: 35 U.S.C. § 101 Rejection
The rejection of claim 20 under 35 U.S.C. § 101, as being directed to a judicial exception without significantly more has been withdrawn. Specifically, claim 20 was canceled.

Re: 35 U.S.C. § 112 Rejection
The rejection of claim 20 under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention has been withdrawn. Specifically, claim 20 was canceled.

Re: 35 U.S.C. § 103 Rejection
The Applicant’s arguments presented on pp. 8-10 to the 103 rejection has been fully considered and are persuasive. Therefore, the 103 rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-11, and 13-19 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-04-2021